United States Court of Appeals
                                                                                         Fifth Circuit
                                                                                       F I L E D
                                                                                     September 18, 2003
                      IN THE UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT
                                                                                   Charles R. Fulbruge III
                                                                                           Clerk


                                          No. 02-20525
                                        Summary Calendar


GEORGE DONNER,

                                                                             Plaintiff-Appellant,

                                               versus

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                                                             Defendant-Appellee.

                       __________________________________________

                          Appeal from the United States District Court
                               for the Southern District of Texas
                                    USDC No. H-01-CV-738
                       __________________________________________

Before SMITH, DEMOSS and STEWART, Circuit Judges.

PER CURIAM:*

       George Donner, on behalf of the estate of Dorothy E. Donner (“Donner”), appeals the district

court’s grant of summary judgment in favor of the Social Security Commissioner regarding the denial

of her application for disability benefits. Donner makes the following arguments: (1) her impairments

satisfied the requirements of 20 C.F.R. Part 404, Subpt. P. App. 1, 12.06(A)&(B)(anxiety related

disorders), (2) the administrative law judge’s (“ALJ”) determination that she could perform prior



       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
work as a vending machine attendant was not supported by substantial evidence, and (3) the ALJ

failed to determine whether she could maintain employment for a significant period of time.

       Donner failed to file objections to the magistrate judge’s report and recommendation, which

determined that the ALJ properly found that Donner could perform past relevant work and that the

ALJ’s decision was supported by substantial evidence. Accordingly, Donner’s appeal of the district

court’s decision adopting the magistrate judge’s findings and conclusions is reviewed for plain error.

See Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996)(en banc);

Rodriguez v. Bowen, 857 F.2d 275, 277 (5th Cir. 1988).

       After reviewing the record and both parties’ appellate arguments, we find no such error.

       AFFIRMED.




                                                  2